ACCEPTED
                                                                                     01-14-00997-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                3/25/2015 4:37:34 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK


                                N O . 01–14–00997–CV
                                                                     FILED IN
                              In the First Court of Appeals   1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                     Houston, Texas
                                                              3/25/2015 4:37:34 PM
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk
           Perry D. Felix d/b/a Han’s Laser Technology Co., Appellant

                                           v.

                               Prosperity Bank, Appellee


                 From the 164th District Court, Harris County, Texas
                               Cause No. 2013–50191


                    PROSPERITY BANK’S CROSS–APPELLANT’S BRIEF


                                           Hirsch & Westheimer, P.C.

                                           Michael D. Conner
                                           State Bar No. 04688650
                                           mconner@hirschwest.com
                                           William “Pat” Huttenbach
                                           State Bar No. 24002330
                                           phuttenbach@hirschwest.com
                                           Jacob M. Stephens
                                           State Bar No. 24066143
                                           jstephens@hirschwest.com
                                           1415 Louisiana, 36th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 220–9162
                                           Facsimile: (713) 223–9319

                                           ATTORNEYS FOR
                                           APPELLEE/CROSS–APPELLANT,
                                           PROSPERITY BANK


20090252.20140460/2125761.1
                              IDENTITY OF PARTIES AND COUNSEL

Appellant:                                   Attorneys:

Perry D. Felix d/b/a Han’s Laser                 J. Steven Stewart
Technology Co.                                   State Bar No: 19210500
                                                 jss@jstevenstewart.com
                                                 5353 West Alabama, Suite 605
                                                 Houston, Texas 77056
                                                 Telephone: (713) 977–3447
                                                 Fax: (832) 201– 9117


Appellee/Cross–Appellant:                    Attorneys:

Prosperity Bank                                  Michael D. Conner
                                                 State Bar No. 04688650
                                                 mconner@hirschwest.com
                                                 William “Pat” Huttenbach
                                                 State Bar No. 24002330
                                                 phuttenbach@hirschwest.com
                                                 Jacob M. Stephens
                                                 State Bar No. 24066143
                                                 jstephens@hirschwest.com
                                                 1415 Louisiana, 36th Floor
                                                 Houston, Texas 77002
                                                 Telephone: (713) 220–9162
                                                 Facsimile: (713) 223–9319




                                             i
20090252.20140460/2125761.1
                                    TABLE OF CONTENTS

Identity of Parties and Counsel ..................................................................... i

Table of Contents........................................................................................ ii

Table of Authorities ................................................................................... iv

Statement of the Case .................................................................................. 1

Cross Issue Presented .................................................................................. 2

         The trial court erred by failing to award attorneys’ fees to
         Prosperity for Felix’s breach of the written deposit agreement. ............ 2

Preliminary Statement ................................................................................. 2

Statement of Facts Pertinent to Prosperity’s Cross Issue ............................... 2

Summary of the Argument .......................................................................... 6

Argument & Authorities & Standard of Review .......................................... 7

         Standard of Review ............................................................................ 7

         Felix failed to comply with the written agreement................................ 8

         The deposit agreement is treated like any contract. .............................. 9

         Attorneys’ fees are recoverable. ......................................................... 10

         Prosperity is entitled to its fees under Chapter 38. .............................. 12

         Prosperity complied with Chapter 38. ................................................ 13

         Prosperity conclusively proved its fees. .............................................. 14




                                                   ii
20090252.20140460/2125761.1
Conclusion & Prayer..................................................................................16

Certificate of Compliance ...........................................................................17

Certificate of Service ..................................................................................17

Appendix ...................................................................................................18




                                                   iii
20090252.20140460/2125761.1
                                TABLE OF AUTHORITIES

Cases

1/2 Price Checks Cashed v. United Auto. Ins. Co.,
   344 S.W.3d 378 (Tex. 2011) ................................................................ 12

Akin, Gump, Strauss, Hauer & Feld, L.L.P. v.
 Nat'l Dev. & Research Corp.,
   299 S.W.3d 106 (Tex. 2009) ................................................................ 11

Albataineh v. Eshtehardi, 2013 WL 1858864
   (Tex. App.–Houston [1st Dist.] May 2, 2013, no pet.) .......................... 12

Anderson v. McCormick,
   2013 WL 5884931
   (Tex. App.–Houston [1st Dist.] Oct. 31, 2013, no pet.) ........................ 15

Berg v. Wilson,
   353 S.W.3d 166 (Tex. App.–Texarkana 2011, pet. denied) ................... 13

Bocquet v. Herring,
   972 S.W.2d 19 (Tex. 1998).................................................................. 15

Boyaki v. John M. O’Quinn & Associates, PLLC,
   2014 WL 4855021
   (Tex. App.–Houston [1st Dist.] Sept. 30, 2014, pet. filed) .............. 12, 13

Brainard v. Trinity Universal Ins. Co.,
   216 S.W.3d 809 (Tex. 2006) ................................................................ 14

Buckhannon Bd. & Care Home, Inc. v.
 W. Va. Dep't of Health and Human, Res.,
   532 U.S. 598, 121 S. Ct. 1835, 149 L. Ed. 2d 855 (2001)......................... 10

Flavor Finish Resurfacing, L.L.C. v. Ellerkamp,
   2012 WL 3776345
   (Tex. App.–Houston [1st Dist.] Aug. 30, 2012, no pet.) .........................9



                                               iv
20090252.20140460/2125761.1
Fleischmann Distilling Corp. v. Maier Brewing Co.,
   386 U.S. 714, 87 S. Ct. 1404, 18 L. Ed. 2d 475 (1967) ............................ 10

G.R.A.V.I.T.Y. Enters., Inc. v. Reece Supply Co.,
   177 S.W.3d 537 (Tex. App.–Dallas 2005, no pet.) ............................... 10

Helping Hands Home Care, Inc. v. Home Health of Tarrant County, Inc.,
   393 S.W.3d 492 (Tex. App.–Dallas 2013, pet. denied) ......................... 11

Honeycutt v. Billingsley,
   992 S.W.2d 570 (Tex. App.–Houston [1st Dist.] 1999, pet. denied ....... 14

Jim Maddox Properties, LLC v. WEM Equity Capital Investments, Ltd.,
   446 S.W.3d 126 (Tex. App.–Houston [1st Dist.] 2014, no pet.) ..............7

Lofton v. Texas Brine Corp.,
   777 S.W.2d 384 (Tex.1989) ................................................................. 14

M.D. Anderson Hosp. & Tumor Inst. v. Willrich,
   28 S.W.3d 22 (Tex. 2000) .....................................................................8

Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding,
   289 S.W.3d 844 (Tex.2009) ...................................................................7

Pala v. Maxim,
   2002 WL 188567
   (Tex. App.–Houston [1st Dist.] Feb. 7, 2002, no pet.) ......................... 15

Rasmusson v. LBC PetroUnited, Inc.,
   124 S.W.3d 283 (Tex. App.–Houston [14th Dist.] 2003, pet. denied) ... 12

Rayon v. Energy Specialties, Inc.,
   121 SW.3d 7(Tex. App.–Fort Worth 2002, no pet. ...............................8

SAS Inst., Inc. v. Breitenfeld,
   167 S.W.3d 840 (Tex. 2005) ..................................................................7

Seagull Energy E & P, Inc. v. Eland Energy, Inc.,
   207 S.W.3d 342 (Tex. 2006) ..................................................................9


                                                v
20090252.20140460/2125761.1
Sherrick v. Wyland,
   14 Tex. Civ. App. 299, 37 S.W. 345 (1896).......................................... 11

Smith v. Garrett,
   29 Tex. 48 (1867) ................................................................................ 11

Tony Gullo Motors I, L.P. v. Chapa,
   212 S.W.3d 299 (Tex. 2006) ................................................................ 10
Will. v. Compressor Eng’g Corp.,
   704 S.W.2d 469
   (Tex. App.–Houston [14th Dist.] 1986, writ ref’d n.r.e.) ...................... 13

Wm. Cameron & Co. v. Am. Sur. Co. of N.Y.,
   55 S.W.2d 1032 (Tex. Comm’n App. 1932, judgm’t adopted) .............. 10

Woody v. J. Black’s, L.P.,
   2013 WL 5744359 (Tex. App.–Amarillo Oct. 13, 2013, pet. denied) ... 12

Statutes

Tex. Civ. Prac. & Rem. Code § 9.001, et seq... .........................................6

Tex. Civ. Prac. & Rem. Code § 10.001, et seq. .........................................6

Tex. Civ. Prac. & Rem. Code § 38.001. .................................................. 12
Tex. Civ. Prac. & Rem. Code § 38.002 ............................................. 14, 15
Tex. Civ. Prac. & Rem. Code § 38.005 ................................................... 12

Tex. Fin. Code § 34.301 ...........................................................................9

Rules

Tex. R. App. P. 9.4(e) ............................................................................ 18

Tex. R. App. P. 9.4(i) ............................................................................. 18



                                                  vi
20090252.20140460/2125761.1
Tex. R. Civ. P. 13 ....................................................................................6

Tex. R. Civ. P. 21a ................................................................................ 18

Tex. R. Civ. P. 166a(c) .............................................................................7




                                                  vii
20090252.20140460/2125761.1
                              STATEMENT OF THE CASE

Nature of Case                      Breach of bank deposit agreement.

Trial Court                         The 164th District Court in Harris
                                    County, Texas, the Hon. Alexandra
                                    Smoots–Hogan

Course of Proceedings               Perry D. Felix d/b/a Han’s Laser
                                    Technology Co. (“Felix”) sued Prosperity
                                    Bank (“Prosperity”) alleging unauthorized
                                    wire transfers from his account. CR.5–
                                    17. Prosperity counterclaimed alleging
                                    untimely notice and resulting breach of
                                    the deposit contract’s covenant not to
                                    sue. SuppCR.183–86. Prosperity moved
                                    for summary judgment on Felix’s claims
                                    and the counterclaim. CR.84, et seq.;
                                    SuppCR.77, et seq.; 103, et seq.;
                                    SuppCR.225, et seq. 133, et seq.;
                                    SuppCR.3, et seq.

Trial Court’s Disposition           The trial court granted summary
                                    judgment in favor of Prosperity on all
                                    Felix’s claims against Prosperity and all
                                    Prosperity’s claims against Felix but
                                    declined to award attorneys’ fees to
                                    Prosperity. CR.172–73.




                                        1
20090252.20140460/2125761.1
                              CROSS ISSUE PRESENTED

         The trial court erred by failing to award attorneys’ fees to
         Prosperity for Felix’s breach of the written deposit agreement.
                              PRELIMINARY STATEMENT

         This cross–appellant’s brief focuses on Prosperity’s counterclaim for

attorneys’ fees. The record conclusively shows (i) the contract includes a

conditioned covenant not to sue; (ii) without satisfying the condition

precedent, suit was filed; and (iii) despite notice and opportunity to stand

down, Felix elected to continue prosecuting the claims in violation of his

agreement not to sue.

         Prosperity reserves for its appellee’s brief arguments responsive to

such issues as Felix, as appellant, may present.

      STATEMENT OF FACTS PERTINENT TO PROSPERITY’S CROSS ISSUE

         Felix had a deposit account at Prosperity. See SuppCR.87–91, 93,

94–100. The account was governed by a written deposit agreement. See id.

The written agreement provides, in part:

         STATEMENTS – You must examine your statement of account
         with “reasonable promptness.” If you discover (or reasonably
         should have discovered) any unauthorized payments or
         alterations, you must promptly notify us of the relevant facts.
                                       * * *



                                        2
20090252.20140460/2125761.1
                You agree that the time you have to examine your
         statement and report to us will depend on the circumstances, but
         will not, in any circumstance, exceed a total of 30 days from when
         the statement is first made available to you.
               You further agree that if you fail to report any unauthorized
         signatures, alterations, forgeries or any other errors in your
         account within 60 days of when we make the statement available,
         you cannot assert a claim against us on any items in that
         statement, and the loss will be entirely yours.
               This 60 day limitation is without regard to whether we
         exercised ordinary care. The limitation in this paragraph is in
         addition to that contained in the first paragraph of this section.

SuppCR.93; see also SuppCR.97.

         Prosperity sent statements of the account monthly. SuppCR.89; see

also SuppCR.101–20. Felix contends he promptly examined the account

statements. SuppCR.156 (resp. to req. for adm’n #18). Each of the wire

transfers for which Felix sued is disclosed on a statement of the account

(see SuppCR.101–20); the last two transactions appear on the statement

dated December 31, 2010. See SuppCR.115–17.

         Felix claims to have requested additional documentation – at the

earliest between December 16, 2010 and March 29, 2011 – regarding

unspecified wire transfers. The first indication that Felix actually identified

particular wire transfers he considered problematic, i.e., notified

Prosperity of relevant facts (see SuppCR.93, 97), is his purported July 12,



                                        3
20090252.20140460/2125761.1
2011 telephone call and follow–up e–mail. See SuppCR.208. Of four

transactions identified – “[t]he other wire transfers and amounts can be

dismissed . . .” (id.), Felix admitted in discovery that two were authorized.

SuppCR.149. As to his authorization of a third wire transfer identified in

the email (8/9/10; $5,832.00), Felix answered “unable to either admit or

deny.” SuppCR.153. And, the fourth (8/26/2010; $21,770.00) Felix

responded, “denied”; but, he expounded that the transfer appeared to

duplicate a previous transfer and that Prosperity failed to “combine[] or

consolidate[]” transfers to the same vendor “to avoid duplicate transaction

fees as was customary for wire transfers submitted and authorized by

Plaintiff.” SuppCR.150.

         Felix sent a letter to Prosperity’s Mr. Gonzales (in Houston) dated

September 23, 2011. SuppCR.210–11. The letter requests documents

regarding wire transfers for the period “March 2010 through 2011.” Id.

Despite his July statement that “[t]he other wire transfers and amounts can

be dismissed . . .” (SuppCR.208), Felix included a list of 23 transactions.

SuppCR.211. Neither the letter nor the list describes any transaction as

unauthorized. SuppCR.210–11.




                                       4
20090252.20140460/2125761.1
         Felix sent another letter, also dated September 23, 2011, to

Prosperity’s Mr. Zalman at the Corporate Office in El Campo. See

SuppCR.121–22. Felix listed eleven transfers and described two “faxed

wire transfer requests” as “fraudulent.” SuppCR.121. One of the so–called

“fraudulent” transactions is the same 8/26/2010, $21,770.00 transaction

mentioned above.1 See SuppCR.150. Regarding the other so–called

“fraudulent” transaction (10/19/2010), Felix had previously described his

“investigat[ion].” See SuppCR.208. The July 12, 2011 email did not

challenge authorization for the transfer. Rather, Felix wrote, “I have a

record of this transfer however the vendor claimed they did not receive

payment . . ..” Id. In any event, Felix’s report was more than 60 days after

all related statements.

         Prosperity’s October 3, 2011 response specifically addressed the two

so–called “fraudulent” transactions – August 26, 2010 ($21,770.00);

October 19, 2010 ($31,146.00) – including how each was initiated and to

whom each was sent. SuppCR.44. Prosperity’s letter specifically referred

to the deposit agreement provision requiring notice of any claimed errors

within 60 days and Felix’s failure to have provided such notice. Id.

1
       There also was a $38,849.00 wire on 8/26/2010. Felix gave a similar interrogatory
response claiming supposed duplication of transaction fees, not a lack of authorization
to wire funds. SuppCR.151.


                                           5
20090252.20140460/2125761.1
         Almost two years later Felix sued. CR.5. In a letter dated October 7,

2013, counsel for Prosperity requested dismissal of the suit referencing

Texas Rule of Procedure 13, Texas Civil Practice and Remedies Code

chapters 9 and 10 and terms of the account agreement. SuppCR.166–68.

As above, the account agreement includes that Felix had 30 days to

examine statements and report problems. SuppCR.93; SuppCR.97. The

contract includes Felix’s “further agree[ment]” that if he failed to report

errors within 60 days of statement availability, he “cannot assert a claim …

on any item in that statement . . ..” Id. With demand and the opportunity

to do so, Felix declined to dismiss his claims against Prosperity.

                              SUMMARY OF THE ARGUMENT

         An agreement not to assert a claim should be treated as any other

contractual obligation.

         In a relationship governed by a written contract, Felix failed to

comply with a condition precedent by failing to review statements and

report relevant facts within 30 days. Felix also failed to honor his

agreement that he cannot assert a claim without first having reported

allegedly “unauthorized signatures, alterations, forgeries or any other

errors” within 60 days of when a statement containing a supposed error

was made available. Felix’s failure to comply with the agreement injured

                                         6
20090252.20140460/2125761.1
Prosperity including the costs and fees incurred to respond to claims Felix

agreed he “cannot assert.” Prosperity is entitled to enforce the contract as

written and recover the foreseeable damages caused by Felix’s breach.

Having granted summary judgment in Prosperity’s favor on all of its claims

against Felix (CR.173), the trial court abused its discretion by failing to

award damages supported by the pleadings, the motion and the summary

judgment evidence.

              ARGUMENT & AUTHORITIES & STANDARD OF REVIEW

Standard of Review

         To show itself entitled to relief through a traditional motion for

summary judgment, Prosperity must have established that no issue of

material fact exists on its counterclaim and that it is entitled to judgment as

a matter of law. See Tex. R. Civ. P. 166a(c); SAS Inst., Inc. v. Breitenfeld,

167 S.W.3d 840, 841 (Tex. 2005). The Court’s review is de novo. Jim

Maddox Properties, LLC v. WEM Equity Capital Investments, Ltd., 446
S.W.3d 126, 131 (Tex. App.–Houston [1st Dist.] 2014, no pet.) (citing

Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844,

848 (Tex. 2009)).

         Where the motion and summary judgment evidence facially

establish the movant’s right to judgment as a matter of law, the burden


                                      7
20090252.20140460/2125761.1
shifts to the non–movant to raise a genuine, material fact issue sufficient to

defeat summary judgment. See M.D. Anderson Hosp. & Tumor Inst. v.

Willrich, 28 S.W.3d 22, 23–24 (Tex. 2000). A material fact issue is

“genuine” only if the evidence is such that “a reasonable jury could find

the fact in favor of the nonmoving party.” Rayon v. Energy Specialties,

Inc., 121 SW.3d 7, 11 (Tex. App.–Fort Worth 2002, no pet.).

Felix failed to comply with the written agreement.

         Prosperity counterclaimed for breach of the written deposit

agreement. SuppCR.183–86. The contract was conclusively proved to

exist. See SuppCR.87–91, 93, 94–100. The contract includes Felix’s

agreement that he cannot assert the claims he asserted without first having

complied with his duty to timely report. SuppCR.93, 97. Felix’s failure to

comply with his contractual obligation to report any problems appearing

on an account statement within 30 days or 60 days after any specific

account statement was made available was conclusively established. See,

e.g., SuppCR.89. Nevertheless, Felix sued. Prosperity’s injury was

foreseeable; it was required to appear, defend the claims and assert its right

to enforce the contract as written. Prosperity conclusively established the

injury and the amount of fees it incurred. See SuppCR.74–76, 124–26.




                                      8
20090252.20140460/2125761.1
         Because Prosperity conclusively established its injury that would not

have occurred but for Felix’s breach, Prosperity was entitled to recover its

fees and the trial court erred by failing to award them.

The deposit agreement is treated like any contract.

         “A deposit contract between a bank and an account holder is

considered a contract in writing for all purposes ….” Tex. Fin. Code §

34.301. When interpreting a contract the court endeavors “to ascertain

and give effect to the intent of the parties as that intent is expressed in the

contract.” See, e.g., Seagull Energy E & P, Inc. v. Eland Energy, Inc., 207
S.W.3d 342, 345 (Tex. 2006); Flavor Finish Resurfacing, L.L.C. v.

Ellerkamp, 01–11–00099–CV, 2012 WL 3776345, at *4 (Tex. App.–

Houston [1st Dist.] Aug. 30, 2012, no pet.) (mem. op.). The trial court

properly construed the plain language to the effect that Felix “further

agree[d] that if [he] fail[ed] to report any unauthorized signatures,

alterations, forgeries or any other errors in [the] account within 60 days of

when we make the statement available, you cannot assert a claim against

[Prosperity] on any items in that statement” (see SuppCR.93, 97) and

determined that Felix breached that agreement. CR.172–73. However, the

trial court erred by failing to award attorneys’ fees, the fees and expenses

necessarily incurred in responding to a suit Felix promised not to bring.


                                       9
20090252.20140460/2125761.1
The Court reviews decisions regarding the award of attorneys’ fees de

novo. See G.R.A.V.I.T.Y. Enters., Inc. v. Reece Supply Co., 177 S.W.3d
537, 546 (Tex. App.–Dallas 2005, no pet.).

Attorneys’ fees are recoverable.

         The general rule in Texas is that attorney’s fees incurred in

prosecuting or defending a lawsuit are not recoverable in that suit absent a

statute or contract allowing the recovery. See Tony Gullo Motors I, L.P. v.

Chapa, 212 S.W.3d 299, 310–11 (Tex. 2006) (“Absent a contract or statute,

trial courts do not have inherent authority to require a losing party to pay

the prevailing party’s fees.”); Wm. Cameron & Co. v. Am. Sur. Co. of

N.Y., 55 S.W.2d 1032, 1035 (Tex. Comm’n App. 1932, judgm’t adopted)

(“It is settled law in this state that, unless provided for by statute or by

contract between the parties, attorneys’ fees incurred by a party to

litigation are not recoverable against his adversary either in an action in

tort or a suit upon a contract.”). The rule is known as the American Rule.

See Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health and

Human Res., 532 U.S. 598, 602, 121 S. Ct. 1835, 149 L. Ed. 2d 855 (2001)

(“[P]arties are ordinarily required to bear their own attorney’s fees—the

prevailing party is not entitled to collect from the loser.”); Fleischmann

Distilling Corp. v. Maier Brewing Co., 386 U.S. 714, 718, 87 S. Ct. 1404,


                                    10
20090252.20140460/2125761.1
18 L. Ed. 2d 475 (1967). The rationale was succinctly stated well over a

century ago in Sherrick v. Wyland, 14 Tex. Civ. App. 299, 37 S.W. 345,

345 (1896): “It has often been ruled, in this state and elsewhere, that fees of

counsel, incurred in prosecuting a suit for or defending against a wrong,

are not ordinarily recoverable as actual damages, because they are not

considered proximate results of such wrong.” See Akin, Gump, Strauss,

Hauer & Feld, L.L.P. v. Nat’l Dev. & Research Corp., 299 S.W.3d 106,

120 (Tex. 2009). Here the fees incurred are the proximate result of Felix’s

breach; but for his non–compliance, there would have been no suit to

defend and no counterclaim to pursue. Both the contract and a statute

afford Prosperity the right to recover the fees for which it counterclaimed.

         The contract includes Felix’s express agreement not to make a claim

without first having timely reported the problem underlying the suit.

SuppCR.93, 97. Texas law has been clear for over 100 years:

         A covenant not to sue may be plead in suspension of action by
         the debtor whenever broken, and its observance will be enforced,
         and damages for breach may be recovered.

Smith v. Garrett, 29 Tex. 48, 52 (1867). Further, the contract itself need

not provide for attorneys’ fees. See Helping Hands Home Care, Inc. v.

Home Health of Tarrant County, Inc., 393 S.W.3d 492, 516 (Tex. App.–

Dallas 2013, pet. denied).


                                      11
20090252.20140460/2125761.1
Prosperity is entitled to its fees under Chapter 38.

         The statute, chapter 38 of the Civil Practice and Remedies Code, 2

has been applied by this Court and others to afford the relief to which

Prosperity is entitled. See, e.g., Boyaki v. John M. O’Quinn & Associates,

PLLC, 01–12–00984–CV, 2014 WL 4855021, at *13–14 (Tex. App.–

Houston [1st Dist.] Sept. 30, 2014, pet. filed) (mem. op.); Woody v. J.

Black’s, L.P., 07–12–00192–CV, 2013 WL 5744359, at *6 (Tex. App.–

Amarillo Oct. 13, 2013, pet. denied) (mem. op.) (“injunction enforcing

specific performance of a contract is something of value” sufficient to

support Chapter 38 attorneys’ fees and rejecting argument that an award of

monetary damages were required); Albataineh v. Eshtehardi, 01–12–

00671–CV, 2013 WL 1858864, at *1–2 (Tex. App.–Houston [1st Dist.]

May 2, 2013, no pet.) (mem. op.) (“judgment requiring specific

performance of a material contract right can support an award of

attorney’s fees”); Rasmusson v. LBC PetroUnited, Inc., 124 S.W.3d 283,

287 (Tex. App.–Houston [14th Dist.] 2003, pet. denied) (holding that

award of specific performance of arbitration agreement permitted recovery

2
       See Tex. Civ. Prac. & Rem. Code § 38.001, et seq. “The Legislature instructs us
to construe section 38.001 ‘liberally ... to promote its underlying purposes.’” 1/2 Price
Checks Cashed v. United Auto. Ins. Co., 344 S.W.3d 378, 382 (Tex. 2011) (quoting
Tex. Civ. Prac. & Rem. Code § 38.005).



                                           12
20090252.20140460/2125761.1
of Chapter 38 attorneys’ fees and rejecting argument that monetary

damages were required); Williams v. Compressor Eng’g Corp., 704
S.W.2d 469, 474 (Tex. App.–Houston [14th Dist.] 1986, writ ref’d n.r.e.)

(interpreting Chapter 38 to authorize an award of attorneys’ fees when a

party “successfully prosecutes a claim founded on ... written contracts.”).3

Thus, as the Court held in Boyaki, if the evidence supports a finding that

such relief – there a promise to end litigation; here a promise not to sue in

the first place – is of more than nominal economic value, section 38.001

affords the claimant its attorneys’ fees, provided that all other conditions

to a right to recovery under that chapter are met. Boyaki, 2014 WL
4855021, at *14.

Prosperity complied with Chapter 38.

         Prosperity satisfied “all other conditions” to its right to recover

under Chapter 38. Prosperity was represented by counsel; it presented the

counterclaim to Felix by letter (SuppCR.45–47); and Felix failed to “pay”

by failing to dismiss his unfounded suit within thirty days of presentment.


3
       But see, e.g., Haubold v. Medical Carbon Research Inst., 2014 WL 1018008 at
*5–6 (Tex. App.–Austin March 14, 2014, no pet.) (mem. op.) (specific performance to
enforce Rule 11 agreement was not a recovery of actual damages; thus fees incurred in
enforcing the agreement were not recoverable); Berg v. Wilson, 353 S.W.3d 166, 182
(Tex. App.–Texarkana 2011, pet. denied) (concluding, “because Wilson did not recover
actual damages, she was not entitled to recover attorneys’ fees on her [Rule 11] breach
of contract claim,” but affirming award on alternative basis).


                                          13
20090252.20140460/2125761.1
Tex. Civ. Prac. & Rem. Code § 38.002; see Brainard v. Trinity Universal

Ins. Co., 216 S.W.3d 809, 817 (Tex. 2006); see also Honeycutt v.

Billingsley, 992 S.W.2d 570, 581 (Tex. App.–Houston [1st Dist.] 1999, pet.

denied).

Prosperity conclusively proved its fees.

         Prosperity proved the reasonableness, necessity and amount of its

fees. SuppCR.74–76, 90, 124–26. Felix did not controvert and did not

object to the affidavit testimony of attorneys William Huttenbach and

Charles Pignuolo. See Lofton v. Texas Brine Corp., 777 S.W.2d 384, 386

(Tex. 1989) (Testimony of an interested witness may establish a fact as a

matter of law only if: (1) the testimony could be readily contradicted if

untrue; (2) it is clear, direct, and positive; and (3) there are no

circumstances tending to discredit or impeach it.). Attorney Huttenbach

testified that reasonable and necessary attorneys’ fees comprised his firm’s

calculated charges of $8,500.00 as of the date of his affidavit (October 17,

2014; SuppCR.76), plus anticipated additional fees for twelve hours at the

rate of $345.00 per hour, plus fees previously incurred for services

rendered by Mr. Pignuolo. SuppCR.74–75. Attorney Pignuolo testified

that his firm’s reasonable and necessary fees and out–of–pocket expenses

through the date of his affidavit (April 17, 2014; SuppCR.126) totaled


                                     14
20090252.20140460/2125761.1
$8,539.52 and would likely increase at the rate of $300.00 per hour

thereafter. SuppCR.125. Based on the testimony, Prosperity conclusively

proved reasonable and necessary attorneys’ fees in at least the amount of

$21,197.52.

         Having conclusively proved Felix’s failure to comply with his

agreement not to assert the claims he asserted; having established the

elements of section 38.002; and, having presented clear, direct, positive

and uncontroverted evidence of the amount of its reasonable and

necessary attorneys’ fees, award of such fees was mandatory. See Bocquet

v. Herring, 972 S.W.2d 19, 20 (Tex. 1998); Anderson v. McCormick, 01–

12–00856–CV, 2013 WL 5884931, at *5 (Tex. App.–Houston [1st Dist.]

Oct. 31, 2013, no pet.). On this record, the trial court had no discretion to

award $0.00. See Pala v. Maxim, 01–01–00618–CV, 2002 WL 188567, at *6

(Tex. App.–Houston [1st Dist.] Feb. 7, 2002, no pet.) (citing Bocquet,

supra). Prosperity, therefore, is entitled to reversal and rendition as to the

portion of the judgment omitting an award of Prosperity’s fees.

         [In the alternative, only, should the Court determine that

Prosperity’s fees were not conclusively established below, based on the

foregoing arguments and record references (see, e.g., SuppCR.74–76, 124–

26), there is some evidence of the reasonableness, necessity and an amount


                                     15
20090252.20140460/2125761.1
of fees. Consequently, Prosperity is entitled – at minimum – to remand for

a determination of the correct amount to be awarded.]

                              CONCLUSION & PRAYER

         For at least the foregoing reasons, Prosperity asks the Court to

reverse the trial court’s judgment, in part, and to render judgment in

Prosperity’s favor as to all liability issues and to render judgment that

Prosperity recover the amount of $21,179.52 from Felix and for all

additional or alternative relief to which it may be justly entitled.

                                      Respectfully submitted,

                                      HIRSCH & WESTHEIMER, P.C.

                                      By: /s/ Michael D. Conner
                                         Michael D. Conner
                                         State Bar No. 04688650
                                         mconner@hirschwest.com
                                         William “Pat” Huttenbach
                                         State Bar No. 24002330
                                         phuttenbach@hirschwest.com
                                         Jacob M. Stephens
                                         State Bar No. 24066143
                                         jstephens@hirschwest.com
                                         1415 Louisiana, 36th Floor
                                         Houston, Texas 77002
                                         Telephone: (713) 220–9162
                                         Facsimile: (713) 223–9319

                                      ATTORNEYS             FOR
                                      APPELLEE/CROSS APPELLANT,
                                      PROSPERITY BANK



                                      16
20090252.20140460/2125761.1
                              CERTIFICATE OF COMPLIANCE

       I do hereby certify that the relevant contents of this document
consist of 3,279 words, in compliance with Tex. R. App. P. 9.4(i) and this
document complies with the typeface requirements of Tex. R. App. P.
9.4(e) because it has been prepared in a proportionally spaced typeface
using Microsoft Word 2013 in 14 point Goudy Old Style font.


                                               /s/ Michael D. Conner
                                               Michael D. Conner

                                CERTIFICATE OF SERVICE

     On the 25th day of March, 2015, the foregoing document was served
pursuant to Rule 21a of the Texas Rules of Civil Procedure as indicated
below:

                                      J. Steven Stewart
                               5353 West Alabama, Suite 605
                                  Houston, Texas 77056
                               E–mail: jss@jstevenstewart.com
                                       Via E–Service


                                               /s/ Michael D. Conner
                                               Michael D. Conner




                                          17
20090252.20140460/2125761.1
                                  N O . 01–14–00997–CV

                               In the First Court of Appeals
                                      Houston, Texas


           Perry D. Felix d/b/a Han’s Laser Technology Co., Appellant

                                                  v.

                                 Prosperity Bank, Appellee


                 From the 164th District Court, Harris County, Texas
                               Cause No. 2013–50191


                                            APPENDIX


Final Judgment signed November 14, 2014 ........................................ Tab 1
Deposit Account Terms and Conditions (Royal Oaks Bank)
(for legibility: CR.32–33 as attached to Felix’s Original Petition;
SuppCR.92–93 as attached to Prosperity’s Motion for Summary
Judgment) ........................................................................................ Tab 2

Deposit Account Terms and Conditions (Prosperity Bank)
(for legibility: CR.35–40 as attached to Felix’s Original Petition;
SuppCR.95–100 as attached to Prosperity’s Motion for Summary
Judgment) ........................................................................................ Tab 3




                                                  18
20090252.20140460/2125761.1
Tab 1
                                                                                                       ,(I)
                                              /3-5öt ql                                                (1)
                                           NO.20r3-50191

PERRY D. FELIX DIB/A HAN'S LASER                   s      IN THE DIS'I'RICT COURT OF
TECHNOI-OCY CO.                                    s
                                                   $
                                                   $      FIARRIS COLINTY. TEXAS
V                                                  $
                                                   $
                                                                    /b,/41
PROSPERITY                BANK ANd   PROSPERJTY    $      I 64'TH   JUDIcIAL DISTRICT
BANCSHA,RES,INC

                                       SUMMARY JITDGMENT

           On th¡s day came on to be heard Defendant Prospenty Bank's onginal Motion for

 Summary Judgment and Supplement to its previously fìled Motron for Summary Judgment on all

claims by and bchveen Plaintiff and Prosperity    Bank    For the rea.sons stated in sard Motion and

Supplement, thrs Court grants        a sumrnary ludgrnent in favor of Prosperity Bank on all of

PlainnfPs clarms agarnst Prosperity Bank and on all of Prosperity Bank's claims against

Plaintiff. Pla¡nttffhas produced no evldence to the contrary.

            IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED thAt PIAiNtiff, PETry D

 Felix d/b/a Han's Laser Technology Co ("Plaintiff' and/or "Felix"), shall take nothtng on

 PlalntifPs clarms against Prosperity Bank.

        -Ì?rs-A-bso'oRDE@
jrrd                                               enrY


-Þetlars ($2 l, 5 00.00), fs+-Prespc+t

-Êxp€n€ets

            I@DJUn/.IE                                                                             f
              and




 any


                                                                              FHE,EÐ
                                                                               Chns     Daniel
 20090252 201 404601tt29592 2                                                    Distnct Clerk
                                                                                Nov I q 2u4

                                                                        Bv
                                                                                      Deputy
--+rcsænty Be-k is         award@O00                         in additlonal   renqnnå,ble anrl necessaryt


.   atto¡a^eys.feesJosts-    ard-expensesr-and-@@




    fro

           All   relref not expressly granted herein by and betwesn Plaintlff and Prospcrity Bank is

    denied. Thrs ludgment finally disposes of all claims by and between Plarntiff and Prosperiry

    Bank and is appealable This rs meant to be a frnal judgment pursuant to the Texas Supreme

    Court's decision inLehmannv Har-ConCorp ,39 S W 3d         l9l   (Tex 2001).

            srgned   ontl," J 4aay          or   Nove)/nfu/f                       ,2014.




                                                   PRESIDING JUDGE
    APPROVED AS TO FORM:

    Hlnscr & WpsrHEruen, P.C.

    By /¡/ Wtllmm P
         Wrlliam P. Huttenbach
          State Bar No. 24002330
          Jaoob M Stephens
          State Bar No 24066143
          141 5 Louisiana, 3óth Floor
          Houston, Texas 77002
          (7 t3) 220-9 184 WPH Direct
          (7 13) 220-9 125 JMS Direct
          (713)223-5181 Matn
          (713>223-9319 Fax
          ohuttenbach@h trschrvest co¡rt
          rstcnhen sâh ¡ rsch rvest.cotrr

    ATTORNEYS FOR DEI'ENDANT,
    PROSPERITY BA¡IK


                                                     2




                                                                                                     173
Tab   7
101281201311:53:33 AM                                                                    713-755-1451                                                                     Pagel I 2
              ....




                                                                                                                           ACCOUNT
              ROYÀT¿OÀXS BÂNK, gEb-M'AIN OFFICE                                                                            NUMBÍB
              T2OOO I{ESTHETMER RD SUITE lOC
                                                                                                                           ÂccÕuNT owt\tÉfi(sl NAI*E Ë AODnESS
              Hof¡sfÐN, Tx 71t17
                                                                                                                                PERRY              D   FEIJIN
         -olnfÏExrF   õF ÃC-EOUHI - CONs.ult¡ER ¡s¿?€tt onË bv stlaclng Íour lnållôlt                                           DBÃ [t"AHtS I¡ASER TECHNOLOCY                                           CO
         nrrt fû ocdóunl faioÖlÐrl.l                                                                                            T2455 WÐSTPÀ.RK DTI STE G5
         trNtFoFM stN{lrg-FAFIY        MuLl¡PtE"PÀqTY ofl               sEtÊCfiOr'¡
         ÊOR*4 NOltCE;               ÎlE
                              TYFÉ OF /qCCOUNI YOU SËLECT ^C60UNÍ
                                                                MAV ÐETEflMlNE
                              Oil YOIJR OEAIH. YOUfi WILL P¡¡1 IÚT
                                                                                                                                HOUSTÐ¡¡               TX         17492
         HOW PROPERTY PASSES
         coNlRoL THÉ orsPostTtoN oF Fuf.¡os ¡lELo lN soME oÊ THÉ
         FOTLO\¡r/t¡rc ACCOU               NÏ6,

         tr--.-                     $tNcte-PAÂTY Af,couN'l                wlrHouilF'o,o,'          lþaysbls on
                                    Oëorhl OESIGNAîON                                                                      DATE      OPET-¿CO                                             8Y    CI{ERYL            CR.ãI^¡IJEY

         n .*--                     srNGLt.PAtlTY           ÂccouNl wtrH "P,o,o,'                 lPåvâbla ên              INITTÀL O€PO slT            I 25, 000.00
                                    Otsrhl OESr6,'lÀTIGN                                                                         Ë clsn                         cHEfl(
                                                                                   wlrHouf Blglll aÍ                                                                         CHECK
         t].--.-                    MUITTPLE-PABIy               ACCOUNT                                                   HOME TELEPHONË
                                                                                                                                                            '
                                    suflvlvoñsx¡P                                                                          ORrVF-trS LlCENSE                I
         Ë-.--                      ÍvtuLTtPrË-PAñTv              AçÇOUNT IYIIH                  ÍìISI.IT      OF          E.MAIL
                                    suåvlvofisHtP                                                                          EMPLOYÉF

         Cl-.-                   M.rLr''LE-PARTY ÀcgQUNT trrrH êl€Hr oË                                                    EUSÌNÉSS PHO¡IE #
                                                                                                                                                                 (281    l 496-0606
                                 svRvlvoÊsHÌF aNo "F.Û.o.' lPâY¡rblÊ on ocörhl                                             NsG6 nãd            [d&6îs ôl torñrûnô whö 9¡ll ålwáy3 tiow youl liëtlrôn]
                                OESIGNÂT¡O¡I                                                                                                                                                                               -*
         n---                       cor'lvÉNurucE accouNT
         Ü-*-                       TßUSIACCOUNT lFañå bBnEl¡ciå¡ioe betÒwl
         f.---*-                    tnusr    accouNT suoJtcr                  ro   stFA*aTE      ÂGHf EMEi'+l
                                                                                                                      Numbe¡ of s'rgnaturag ¡equtrsd lor                     wí¡hçfrswtt I                              * _
                                    o^fEo:
                                                                                                                      FACSrMjrr STOHATURÉrSI ALTOWEOT                                 Ü vrs El               ruo
         ú---*-                  ot,,nn
         EÃ-EiFõÊ_-ÃMES                    ffi   à   ËI'¡ÉFi öIA Ê¡ ËS :
                                                                                                                          [.    I6rm
                                                                                                                                                   f; ontctruAL
                                                                                                                                                                            of
                                                                                                                                                                                 tô
                                                                                                                                                                                 û
                                                                                                                                                                                             tffi
                                                                                                                                                                                      corlgtrtad cs9í.
                                                                                                                                                                                                                                     ï
                                                                                                                                   .ulhori ro                                         tù    t¡ôrity crudl¡ çffd
                                                                                                                                                        I                                                t
                                                                                                                                                                                                                                     ol
                                                                                                                                                        thÉ tàrm¡
                                                                                                                                                       1¡¿n¡frn                           Av¡llâbiliry              F¡ivacv
                                                                                                                      il        ûuth      tn
          El         sor.¡ PnoFfl¡fi roñsHtp                         LIMITÊO LIABILI?Y COMPAilY                                  IF
                                                                pnor¡r Ü
                                f"ASER
                                                     fJ   roa
                                                                  PROPISRTÓR
                                                                                     n¡or Fon FnoFrr
                                                                                                                                 ü

                                                                                                                                 f,x           E                   TE
                                                                                                                                                                                                        lù-3e¡-Õt                l
                                                                                                                                 Lg.      Ë                                               orhc'
                                             HåRRTS                                        T)C                                                                                       ._
                                                                                                                                                                                                    -
                                                       ía l3a Í 06
         AUTHONIZATION QATEO:


                                Emw                                          ËJ(ISTING
                                                                                                                                 [-                                                                                              l
                                                                                                                                 ¡.Ð,                                                     Oth+t
          TYPE          oF      51ç¡16çrrNG D                                seun¡cs                                                                                                                                             T
         Àccoutsr               ü moxrv t',iÂßHËT F                          eeRrrrcÁrE oF DEPtstr
                                                                        ü                                             13l        il-                                                                                             .I
                     ACCÖUHT                         Small Buslnese                    Chech                                     t.0.     I                                               Othq{
                     f] r'¡¡"   is o Tønporory acoourìr sËrs€mant,

                                SACX UF          WIÎHHôLÐIN6 CÉ.BTIF'CATIONS                                          f   4li    [-                                                                                              l
         Tll'l:                                                                                                                  t.o.     I                                               Othor
          EI fnXpnvra ¡,o.                   ¡¡uMBER            - The lar¡rnyer      ld¿nlificâtlon Ntrmb€r
                                                                                                                      ñ         ¡¡"     psrscfllsl nnmad b¿to*'sta Convml*nce Si0rã3 onlY lnol ûwilè!1[
         ihÈwn ãbovi lTlNt ir my 6Ðr!üct lâxpllyst ¡ddol¡?¡cstaon numÞor'

                                                          ' I        nol $ubþ€l lo Þa¿krtp
                                                                                                                                                                                                                                 l
                                WIrHHOLOIF¡6                    Ðm                                 uvi(hholdnÙ
                                6 ¡ hålt nor bran Dolltl€d lluil I r"n                             [o
                                r
                                                                                         suô16êl
                                  á .6slllt of F fålhrs Îf} töÞorl åll rnrorûil d ClvldëfiÚl' or
                                ãuãciili Sn¡vi+e r¡r¡ noltltat'me rhãl t åÐ nã ù)ñBt? !ub¡Bël
                                iìhdd¡nÐ,
                                                                                                        þãckup
                                                                                                                                 t
                                                                                                                                          p
          fJ exglvÞt            RSclFlEErc           - I ern sn oxEmP!         roslplãnl undsr lho lnleletl                      t.Þ,                                                     Olher
         f,   svsr¡e S+rulca ßaouhtk¿n¡.                                                                                                                                                                                             ¡
                                                                                                 tlri¡r!stþfl ¡rd                I
                                                                                       -30 -$ h"__
                                                                                                                                 t    x                                                                                          J
         X                                                                                                                       LO,      ¿                                               órhor
 I
                                                                                                                                                                                                                       tÐrqê I   ú   ZI
                           S I ggl è.rttr{ !7rilm¡, hÉ.,                Clûil, Â,|il ¡Glir Ml'9c'l^t'1r( 4rts1ÏoD.l
 I
 I
                                                                  ñ¡.

     I
                                                                                                             Ëxhihit A                                                                                                32
1012812013   1   l:53:33 AM                                  713-755-1451                                                 Page2l 2




                                                                                        tho t(åtoFr6nl hut olhc? hems tor46d Dr ållçrqd by lhe 3åml wrûflgftool,
                                                                                            vou a0re8 thå¡ ti¡$ rime yru hrve {Ô Gxemho vout 3låtsment tnd fcÐo¿t
                                                                                        to uB wiü d8Fsnd on lhe ckium*r¡nsqÉ, bul wiff ñtt, In a¡Y qitq¡meunce,
                                                                                        o:cs¡d e ratã ol 30 d¡v¡ lrom wh¡n thc itatomsnt ie f*¡t msde sv¡ilcbtr tfi




                                                              to Anic¡È 4A Ot the




                                                                                        sd€r lhs   n¡JlÊ.




       E'ffi#      ötgtc,r9c0. llgt cäftkü$Er$üüs¡|rc,,s:,ülouc.ti.lN Éom¡t¡sg{^z-l¡l ûiru2û0ô

                                                                                                                                                           33
    å{.}'Yåi",        ñÀlttì 1}À}f¡{, x*b-MÀIif oFffC¡ì
     r?000            wEsTt.tlJr¡4tER         lttl *uït'Ð                 ].üfl
                                                                                                                    ÂçüOUNT                 t"T¡JE*ls! r¡Jtttl[ e Af¡nlìqg{i
    t-ir)(I$Tô}ü,              rx   ?T0??

                                                                                                                       PEñRY D ,f8I¡t-X
                                                                          sq                                           n8À ¡tÀ¡¡'S LÀ'gÊR TÊCXNÕÏ,rJôY Ct)
tfèx         acccu*l i¿l¿ufld,l
                                                                                                                       å2d55 Í9E6TPÃNK ÐR STÊ Gfj
       b

                      5lN{ì!€-ÊA^TT      Oll MtlTlflÊ.P¡l-tll"f            ACËtU,{iT
                                                                                                                                                           -r7
                           TilÉ 1YP6     CìF /.CËÙU'!'?        YËU 5Í16TT              Ñ{AY
                                                                        }$IJfi ITILL MÂY 4QT
                                                                                                                       btc.rus'tü¡ì             TX               *82
            FROF€FTV                              YOÛF C}ËÀT}{.
ÜO¡'],RôT TH{                                     aF     Ëil¡r.¡fj$   HtL$ lñ 5oMä rJF fr-!E
Éc   LL,üwr'lo Àct0[Jff Ts,

tl                    *iN6LE.r¡Àßl'T Aci:*t¡È¡r \41trf($tJl''Ê,t1.(),- (Pfv.3lxl(
       --..-......-.- çsath
                                                                                                         rr
                            I OEä1tr,¡.dTtÇFl                                                                                                   ì                Vtr              î3Y

ü      - -..",-^,--   .,-- srNçrÈ.pasT? Åic#riNï wrTx 'r'.()                           û.'    rfalaÞlo   on
                         û61rht tËsiGr.lAf        tÔtû
                                                                                                                         il          C¡\fií,{           r:riìit:{
                         f,rrjrïr1E.¡'aRTY           F'cf   lJUf.;T WiÍritluT llliliï                               ¡iil?.fE                        à
                         åi.|Fl/iVoñ.$H¡f

n---..                   MUtTiptE"Få&Tv                  ÁccÐuul wtTH                        lì'i}HY     l)É
                         SUSViVfJH0Hrf,                                                                             ÉMrLüv€ÍÌ *-.*
l]-----"                 Mtri.Tti'LË.FÁfiTT Ár:csLrNT                      v{rÏi{ . rtintir              os         gdsrflEss PilüruÉ               r    i2€t)          4st*G$ri6
                         $uflvtví)¡isr'ltp        4N0 '1r.$-D.' lPúl¡rblð on                                        N¡¡r¡¡ onqi åCdrø,y,t t l vì¡in6\!Éi wfLo w:lt 3iwats tñow Yürìt tocliicn:                      .-
                         cjË Stß¡,¡Aì]flñ
tJ----*                  ücrtevËNlgtl i Accou¡IT
                         lilljt!'t À f.CÐ (iil Y hìnir) r ï,ùßÀlld ¡rlù$
                                                                      ¡
                                                                               Þ¿\r   rryl
n..-......*...           YSU{ì'r rc.d{rtJ¡rf suBJriçT             Ti} sjfiûAÌlÁTÍ ;\ôfltfrtvlgþ)r
                                                                                                               fdr+r.rbÈrÊ       {ìl }ì$rrÐrrJ¡ðs rtqrri¡ed fot              rçìthfr¿w¿rt*å
ü -*=*
                         OATftD;
                         fliñËli
                                                                                                                                          stsNÂrusftsr      ¡rtrr¡wtr¡? fJ          vg*    HJ     ruc,



                                                                                                                                                ü cnimth¡&U                                                                Tl



                                                                                                                                                                                                          PrìYsÕ?

                                                                                                                                                                       r-l
[-ìü es¡.e PsäsRrETo*sHrP                                 itñtlT€p E lål1f!-ìrY {ìljtai,Ai4v
                                                   pn..¡tr fJ ruar tsìl pRcF¡T                                           ir
fJ         conpoR¡T¡o.          ,      f]   ren                                                                          g
                                                                                                                         f,
                                                                                                               llt: [,x
                                    i{åRRÏS                                                                              1,D, t                                                   Qihår

                                                                                                                         'tr
                                                                                                               r;¡: [, x
                                                                                                                         t.t. t                                              '    ùther
 TYPE          cgrcgtf-¡a if s¿vr¡lcs
             oË fil
Ácçñt¡¡¿l LJ t*iclruev MÅn"{¿r fJ crnlir¡c¿¡E                                                ÕF BÊpÕGìr
                                                                                                               a*,,      ,il''
          i-.1 rur.rw          tl
       Á   cc0rjfì¡ Í r'Jå fr!€ : -                                                                                      l.ü.        î                                            (}rhû,

       f3    r'¡ri" il * Taæpor.sly sccú3rr¡t Eçr€emûn{'

                                                                                                               {4r:
                                                                                                                         t
                                                                                                                         ¡- x                                                                                             r
                                                                                                                         t,ú.        t                                           üti'rsr
8j rgxp¿vea ì.0. NUiAËËâ  Thô Ta:tpayo,                                    ldg¡'rilidûtl+r l+!¡îlér
                                                                                                               il       Tho,Þs,sû,ìls¡ rl*rnßd $ôir¡'ð                 âlt te¡'rú¡llsnrt 94Hlr¡   gnf"¿   Inoì cwntrll
ÌiìÐsË ì!tÌúv¡l lTÌNl  laspåyÈrÍ5 my   r:sird{l                                       nulÐbå..
                                                              'dùnqit¡ëù?iarl
                                                   Ërr nbf subiôûl tù httËl(ll 'rllhh0ldlrt'¿
                                                   rrDtlllÉd rhÂt I ßm rubþìl rÈ bëilup
                                                  /e 1â mnôrl åiì ii¡lürdrì ùt ijrvldeÊCi, or
                                                   ñ¡tiilcd ñ,! !h,tr I n.n s¿ t¿^gur Sub¡ecl

                                                   ¡il   irâêr*pf lôülþiii.rl uld(il rlts lni4tûhi                      t.û,         fr                                          0tfi¿r
AovÉ$ûö ilùrvld$ Êr ÍuflglÍ$ns,


                                                                                                                               lr.


X                                                                                                                       r.Þ" #                                                   örhô,
                                                                                                                                                                                                            retÉé    T   4t 2l
                  ç13'àl{trÈùtáß'l4iÍñ:r,¡irÊ,rSl,ålÃ¡ll.t-'lt{ F#iri}rP.gc't-À¡'lì{ å¡f¡r{1r4.1


                                                                                                                                                                                                           92
                YiiUÑ                                                                                                   Wå mni

..¿¡,¡Ad
!cD:df                                                                                                  Aícilrinf



                                                                                                                                                                              rt0   îic,
üt'!d

                                                                                                                     nEt{qt lil
                                                                                                                                                              Êl llllJt€                                tD
                                            N(lnf'6           bþdü ül ÌàÌv                                                                                                          A
           \t
                                         tv thå hc.lÊ    CÐ rf!¡ll$tì ì..úAtå¡:11 Èrll I
                                                         cìrârjB5isflçe¿ shlsh ilìù lÈ(r
                                                                                                                                                           dFàth ot
                                    evcÍrE Ar ltsrlv,\êt?q5$ whlr)h ."h3 lùv¡ álleddv
                                                                                                                                                                                               '!v
                        I r)tf!ê                               'rjitru lglc*¡n6nt, but aay
                                                                èrt í&r 3l$rüiutn rard fot                                                                                 ËËüÞutlt A
                                            form.                                                       fl!{y ;rri
                                                                                                        Õn Tfie ,tt6Élh o¡                        üusfd{,
                                                                                                                                                   5A{rfr(lflt




                                                                                                                                                  Cr¡lìh




                                                                                                                        tû 3i1t uil
                                                                                                                                                                               thr nrmlet,
                                                                                                                                                                                              th,: riirt
                                                                                                                                                                                              dd¡tíÞrvíl




                                                                                          Ir6ùrdù,



                                                                                or   8r1y
                                                                                                                                                                                              rrs+nsll$
                                                                                                                                                                                                     n{i¡à
                                                                                                                                                                                                     ¡'à!ó*j
                                          gr¡ot     Nt

                                                                                     it     1(J Jtiq

                                                                                                                                      r{aDt
                                                                                                        l/r' iì$
                                                                    ËorcË rrg                           srf,È.èd â
                                                                                                        !111.
                                                                                                                                  rhr! tt          iü r*Éurl


                                                                                                                                                              lú thöt




                                                                                                                                                                              l0    îcmF-lv

                                                                                                                                                                                                cêi oíl
                                                                                               1¿   ã   tt3t



                                                                        *È9.mglt!,

                                                                                                                                      dûÈs'tu¡l     Îe     Thi(




                                                                                                                                                                                                       tì'rtl

                                                                                                                                                                                                        lor




                                                                                                                                                                                           lÈlge. ¿:al    el

ËëF.èIi ùlt$3,          ttitt$, TFgl iñÕt{,3 Sv¡-lltm-lrÉ.. {Ít".clerr$; istlÉ Fürrn{t{è5È-Lâ3'lx

                                                                                                                                                                                              93
T a b3
1012812013 11:53:39 AM                                                         713-755-1451                                                                      Page2lT




                                                                tiå+
                                                        .å'            '¡.
                                                        ¡                ú
                                                                              PROSPERITY BANK'
                                                        b                ú
                                                         *,¡.+Ï
                                                                                                                                                                                                                 .l
      Impn rtant In to rmarìon Regrrdin g                F[)IC     ! nsu    rance Co'r"erage               I    Nocicc oËFiegarivc           Infirrm*tton.       -


      Fi\STl.tNE Gnidc                                                                                     t    Blccr¡oníc FLrndT¡ansfer.t; Ytrur Rlghrs and Responsibilitia                                     4

      Schedule oíFces               .                                                                      2    Your Al¡iliry to sWithdraw Funds ,
      Norice of Your l;inaocial Prìvacy Righrs.                                                            2    Sr¡l¡stitute Ch¿cla a"d You. Righrs                                                               6

      Terms rnd CcnrJi¡ion¡ o[Yr¡sr Aecoun..                       .    '                                  ;t   Btnking Ccntc¡s                                                                                   6



                                                                              nccessrry CDs from rh e assurncd t¡nnk arc rçirrarely                          '   Frcss 3 f¡i¡ Funrlc Trnnsfr'r
      I   A{PORTÁNT INF O RtvfAIt ON                                          i¡rru¡cd i¡ntil ¡he carliesc m¡turiq¡ drte aftcr the cnd                           (crrl lrrrn Paynrents)
              FT}IC INSURANCE COIæ,RÁGE                                       uf rhe .six*monrh gnce ptriod' CDs chat rnnturc                                .   Pr¿,is 4     to l:intl'liau*¡ctiuns
      FÞ[C Gcncr¿l f]ryosit tntur*,¡¡cç The staldord                          riuring the six'urcn¡h period urrl a¡e ¡enewcd for                                 þ   chack numtm¡ or atnauu)
      insurance 0rnsu¡lt currcnily ir rtz5o,ooo per                           the s¡¡nc te¡ln and in thc srmc doll¡r anuun¡                                  .   Prus f for More Optiorx
                                                                                                                                                                 (Þrlance, Inrøesr, Clungc PIN)
      deposiror. 'Ihe szto,ool¡ linrir is pennanenr for                       (ei¿hcr srith or rvilhout acc.¡uod inrcrcst) continue
      ceftaìn rcrÍrcm¿nt åËËôur!$ (includel lRfu) ¡nd it                                                                                          -     Savings      Mrsu
      çsmpürary fcr all oth¿r de¡rsit accourtts throtrgh                                                                                                (promptr arc smc           as   $reclring Mcnu)
      Decc¡nbs jr, 2orj, C)n Jnnu+ry l, :ot4, thc
       srend¡rd inÏt¡n¡nse ãlnQunr wili rqrr¡n to $l{:o,ooo                                                                                       -     CÐ Mcnu
                                                                                                                                                             .
       pcr deposiror fr:r atl depxir iccounts txccPl ccrtairt                 rhc eod of+hç ri:t'nronrh grrcc peria¿J.                                           Prts: I for tsla¡¡c-e
       rccircmc¡',t accourrrs, which rvill rrmàin ¡ß$2tô'our)                 tiyvirt;&r5f{ãLi¿ar!sr:#lTFl:iñãT,r,+3'li1iRl\a.rri}r:f;:1]:-¡qE
                                                                                                                                                             .   Prcss 2      for lntc¡cst lnforln¿ritrn
                                                                                                    FÁSTTJNECUIÐE                                            o   Pre¡s 3 m ChenE           I'lN
                                                                                                                                                  -     IRÀ Mens
                                                                                                                                                        (prompts rrc samc          aE   CD Mcnu)

                                                                                                                                                  - [¡a¡sMcnu
       dcr¡ils on tltc rcqttircntcnrs, ga to         rvuvldicgoi                                                                                             .   Iåæs-.   I   for Advances
       drlosir/dep+çirç.)
                                                                              yonr locel bonking tentcr,                                                     .   Prrçs    2lur Erymcns
                                                                                          p.(rtütion, $e u¡c ¡ltc Lst 4               of ¡our                .   Press ã for Find ïl¡¡¡cciun¡
       TÀ{J Progrcrrr: .{ddiilonaÌ!¡l Prospcriry Eurk is                                                                                                         (sca¡cù for Åd.nnces or Firyments
       pr,rticiprthrg in tlre FDIC Traroaciion Account                                                                                                           by amount)
       Çuar¿nræ Progrun. U¡xlcr thut progr'r*r, rhnurgh                                                                                                      .   PraEs 4 for More Oprion:
       Jttne 1o, zoro, aÜ non-ùrtertst-hcríng tra¡s¡ction                                                                                                        (Balanec, lnrcie¡r' (}¡ngc PIN)
       îc=uunts rre fully guanntacd b¡ dre FDIC ñr úre
       cn¡ire t¡tr¡unr irr r¡te accolhi. Non"inrcresr-hcaring                                                                                     F¡¡nd.r    liansfer Menu
       checkíng ncmrtnts                indud: Dcrnand          Deposit                                                                                  '   Pronrpt forT¡pe to Trursfir Frorrrl
                                                                              onril yotr httt selærc¡ì rlrc qpc of infounlrion yuu
       Arr-r¡u¡¡!ç (DD^s) u4J imy truroaaiun au.ount                          ¡vhh a¡rrl have cnrerecl your ¡,r¡unt nutnlrc
                                                                                                                                                             ' F;æ I ¡o ¡r¡nsfcr Ësm Chc:lting
       thrt h¡r¡ .Jnlimited withdtaçrn!¡ rnd 'Jrct cann(tt                                                                                                   o Pras 2 rur trunsfe¡ l"rom S*'ings
       c¡l interesi, ,ìJso inducled '¡¡t lolv-i¡tenrt NÖtlü                   Plcæc ltavc your aÉcounr numþcn                  read¡ $pon                +   Eore¡ rhe [:rcm f,{Ê¡¡uflt nurnber}
       accrx¡nm 0rJüW æcr:u¡ts dtat c¿nnot cifn füùrt                         enrerìng     thcF4$TLINE .rystem.               ¡'au rvill     be
          rhu o.5oYo inrcr*r) ard IOLTR accounts, Corcragc                    pronrptci{ at follows
          under rhe TÉrsacdon Account Gurnntce Progrunr is                         l.   Tq c,Jnrinue in F.nglirh prts l, ar stay on
          in rddirion tourtl     s+an¡r   fror¡¡ rhe curæraË,e avdlsblc
                                                                                                                                                             u       Prc¡r 2 ro :ransfer To Savinç
                                                                                        rhe line to c¡rntin(re in S¡tranish'                                 u       Pre¡ 3 ro ¡nnsler To Lorns
          undç      rJrc   ËDlC ginerlJ   dcPosit insunnct n:l*. If
                                                                                  2.    Prcss I fu¡ 'Acccunt ln{brm*tiari'; Íls¡s 2
          funtls ía   r    rron-ìnteics¡.hg,rring uattsarrioa lr-rcunt
                                                                                        for "fund¡ Tt¿nslci'.                                     Çlrher no¡es about rrsing FÁ.5ftlNE:
                                                                                                                                                         Pte*ing the' kelt reluotsyou mùË prliolls
                                                                                                                                                         '
                                                                              Âruou¡rts t#or¡n¡tio n Mcnr¡                                               mcßu,
                                                                                  .     F¡rss I f+rChccking                                              ,
                                                                                                                                                         Pr*sing thc É key tal*er ¡'ou ro dtc m¡în
                                                                                  '     Fers ? for S:rvings                                              mânu"
          artl the   b'¡¡ic deposir imnr.rnce.linrÌr applìes,                     '.    Prr*ç 5 lirrCD                                                   .
                                                                                                                                                         l(/trcn lirteninB Èo trânsacliùn hriloÐ'. )1st
                                                                                        Press 4     ior !Ri{.                                             can press 7 ro plry rhe prwiot$ (lilrlsÊti(ir1'
          Suppitnr*ntal Cowrage for Banlr: Mtrg;rsr \Vhcn                          .    Press   i   for Loens
                                                                                                                                                             I
          nvr r¿ uro¡c in¡r¡rel b,rnks rncrgo dcpos.ia fiotn thc                                                                                            r.tr repcnr fhe curmni t¡¡l¡lc¡ion, or 9 to
          alúuftl                                                             -   Chø,:t*iugMenu                                                          ;kip io rhc retr tranmctìon,
          nt the                                                                     . P¡a$ I f,¡r Vithd¡arv:rl
          the m                                                                          (Ðehir ¡ncl Chr:ck iuflormation)                             l{W l'LH tl?/?3/lû Sr\Iìnb)ic         [nfonnnrir¡r\C]$¿tsttor¡r

          oflPor                                                                    . Prc¡s 2 for Deposir lnfo¡mation                             Ër:rm¡ erul Irttrcrdu'cs\F$tiiru\Frrlìnc\Guidr- P*dinc-¡*r




                                                                                                                                                                                                           35
101281201311:53:39 AM                                                                              713-755-1451                                                                  Page3lT




      .i                           t:J:4ä,:;:Êir'EÀ.riaTfr4:4i:{Cr?\:,4:            i'rrÞ'.J#tJ'v:fj+{s'r$7¡l4qn\:ld¡
           ^¡,j:irÄ..j,..rí-ì-if
                                                   SCHEDULE OF FEES
      The fullou'irg fc+ m:y bc.r:.t*d rg,u¡nrI Fû[r ntcount irtd thc follnrvin6tnrrraecion
      limitrtíanr, if ¡¡* rÞulv rq þu¡ !101281201311:53:39 AM                                                    713-755-1451                                                                               Page4lT




      {ì!ì$;-Ê.ìiÊ                               {Ê---jii+ån! dn                                            rhynudc¡nrit.For*mæeults
                                                              fo¡                                           i¡líry diidorun 16r m           :¡r¡l,rr
                                                              t¡tl                                          tlc¡orit shcr dr¡¡c Érndr rvill hc
                                                                   aFt




                                                                                      A*tsnr Wl¡ß rP.(¡.P." fitt¡blc on llurh)
                                                                                      Thc!ttry rl ¡hc        m'rr¡ ¡hc cgount, O¡
                                                                   rh¡            cf d¡r              {rl'th. ¡trount prs* to thc
                                                                   P.o     o,                          Tl¡ç ¡{gtu¡¡r ¡i r¿trr ! p.ñ of
                                                                   lDc parry',t   rtrtc,




                                                       it rnulcl
                                                                                                                                                                                                                            'd¡ru ÊÌ
                                                                                                                                                          rdll of
                     tÞnü ¡                 hy   dtt
                                 ter¡1,Èt. ro
                              ñr ¡64rt.




                                                                                                                                                       Aç*n¡L TqnrfælÌ!¡ ¡rqrunr nqf rurhr lrrrsÊrÈd                        orsitnal
                                                                                                                                                       wirhûut ourtiris *YiEq lffit.

                                                                                                                                                       Dìrct hpor'rur ll,      in csrwio¡r viú¡         ¡                    ¡lttr, rt
                                                                                                                                                                              ¡r tã rær{t whìúh

                                                                                                                                                                                                                             fun   drc


                                                                                                                                                       enyodrerkgrlcwd.v to                          sNunt




                                                                    N¡rñIdunl llrrltÐútr(                                             nl(.¡ÊsJlrll
                                                                    is   Ll ¡ o'rn ¡Í¿ rtsæ\                                          rhc   tlurrc!
                                                                    vill ur þ inrntr.y, urrl.¡                                        l*¡li¿irtio
                                                                    ¡n,l cll odrq uu¡ts.




                                                                                                                                                       ¡ ccntumø    cßdir
                                                                                                                                                                                                                      i*rorcù. fc) d*
                                                                    drs ng<     fur   ùc   grner   nLg Þod1 ofJre legrl   en rì ry,
                                                                                                                                                                                             zris      ln                    c.tfud?,
                                                                                                                                                                                                                              hÉlirhb


                                                                                                                                                       ray cblm

                                                                                                                                                                                                             p   l¡urcr ;nI ¡ænici#
                                                                                                                                                                                                             ¡ürcd    i¡¡ wrilinB to Éc

                                                                                                                                                                                                             fr:.    lfi1r   ""-t
                                                                                                                                                        ILymqr Od¡r      tf ltær     Tæ     E   rv   ¡xtrn'r u     to poy   irou (rxlt
                                                                                                                                                       a'rlr¿1012812013 11:53:39 AM                             713-755-1451                                                                                 PageS/7




                                                                                                                                    Tïc C¡o+Eo¡da Thnr¡tion fr ir rhrt¡d            on dl r¡ø¡boldcr
                                                                                                                                    rrrnlratlmr rccåcdlðr ol_w¡¡cdrct tl¡ctc i¡ c tvnoq ønteGim.
                                                                                                                                    Â çrogh,xrl¡r'tc¡¡rs.rior¡ lr ¡ rr¡t¡wÍçn Ftm¡¡ql rltruSh rhe
                                                                                                                                    Gtoh¡l Ci6riilr Nllrsi,$n4h Syrcm or rt¿ Þl¡¡rcr(}ld Dtùit
                                                ÊrÈ*                                                                                Suirch in whiclirh¿ *nnr11'of rfrr ær'tlhrnr ìt diËärtnt rltrn d¡c
                                             tth¡* ¡lro ¡e Li¡nîr¡¡Jou on Faqoocy af Tø¡¡f,tn ndon                                  .nun'n sf themdlsll¡¡.
                                             rgldiu6, Fmitrrhrs rlrt lp¡rl;, ro urìngr raouna.

                                             rÀSTtltrt T:kphonc Tnqf¡l+Î,Trs of Trø4ctr: You mry
                                             xw     your æounr by tlcphom ?4 houn rràyu*iiÉyoutPrmEl
                                             iÉtillilioti¡lr tluldrr, * ¡nltl¡ riltÈ lll¡o'¡(. ¡lad IillI untllll
                                             nnrho.         tot
                                             .                    rud¡Êunr
                                             .                    ¡rrlrâorn
                                                                                                                                                                                             'Iiqnsfcrr
                                             '                    nùfi¡m
                                             ',                   ntk írutn                                                                                                                   çdilfuçr
                                                                  ¡çt¡trfro'                           tsitlr    rtr                                                                           rl tt@.
                                             .                    ncntr l'¡ot                           wilb   ìtj                                                                           r   rr¡!   trilr
                                                                        q[¡ou¡:
                                              '      Gc¡   irfonmrion
                                                    - Î¡c ¡cour ¡ëhne             ofó+king æmmtlc)




                                             Plcrx                                                             uf.n mion
                                             rcgrrrli

                                             ÅfM                                                md Doll* Lioristìorx
                                                                                                                                       , Tlrc ¡tco+¡
                                             I's r                                              [l
                                                                                                 rrdug ¡trr AfM (':¡nl                                                                  )
                                             rtul 1                                             Þd'k fril atxl Jrøru¡l                 - ä10/28/2013 1 1:53:39 AM                                                            713-755-1451                                                                                         Page6/7




                  ¡utartsm                                                       ¡rrt of rhre srndín to ur' 'Unu¡lurlnd uC                                                           rfttruns¡.
                                           r   um*nr    írom ur for Yeur
                                            ¡q ¡on¡ftr¡ in a Fr¡irul¡i                                                                                                                                                                  rJoni   l¡¡qu r*lÉn   ur$
                                           õlcrArf.t i\ lce qußqlf.




                                                                                 bclæ ¡ ran¡lo hrr lon mrle urlag thc irt6ulrtìøt lrucr ¡:ut
                                                                                 dr6*. r+iÈ;ùur )'fl ¡r pGrmi*k!tr




                                                                                                                                                                      ¿irr¡ .-jr;-*r,    ¡itn   a   r lt - rrr . ?r:
                                                                                                                                                                                                        r              r-   J. L-n'¡   :--
                                                                                                                                                                            VOT JR      ÂBilITY TO IfTTHÐ FÂ\F } UNDS




                                                                                                                                                                      urirbr rbi¡ mli+.
                                                                                                                                                                          ôur ¡Jisris æ rl                                                           ¡uurodr    ld
                                                                                                                                                                      ¡h..d drrnsii. Durì                                                           w   rlç lùn.i¡
                                                                                                                                                                      in eh ¡'n10128120131 1:53:39 AM                                                                                  713-755-1451                                                                                                      Page7 I 7




                                                                                                                                                                                                         +s'?i Ì¡ri+:+ã    7, iilj j,fffi=titrr.¿.ii-ãi1*.;iùrtãtf               ¡!+-   '1
                                                                                                                                                                                                                                                                                             r   Þ1r tq1,a,¡ i:l
                                                                                                                                                                                                                                AANKING CENTEHS

                                                                                                                                                                                                                 u{¡usroN                  1                                ÈìIr/tli         AßÈå
                                                                                                                                                                                                                                    ^Ân


                       0ll:,0ll!. 0ll{. tl 15. 0l lft 0117, r¡l l¡, 0l 19,
                       0¡t?, 0rlJ. 0214, 01Þ, 0rt6, ç?!1, 0:20, Õ21¡,
                       nllll 0Jl ¡, rJJ¡1, r):ilJ, r,5lr, ajlfl, 0dlo. 0,11¿,
                       t422, 0.12J, !ì,fft. M.{], 01i:ì, ll4-ì4,           f.!'!,(o. M'lr.
                       05r{, 05t5, tl5tr, 0510,0i21, ût:2,                 ¡J510¡ OSJ I.
                                                                                      û6 rl,       Dcpr¡:is           aÂmnurqlTcfls M¡rhlns¡ \l(t only.{o*                                                                                                                                    trR#Spffi                                                                                      ffiK:

I   ni   ¡o nrrr t       I n lo   r¡:u¡     i)i ri1 :g                                                                                                                                      Fknrjs
                                                                                                       rrt ¡r¡r¡lrrrrbvr. Ytrit wrll i'¿r:. +rtr:r yûùi l:tJ*-i rr¡v¡ll¡tt
*ì,reckjrrg il{¿irtìàrìi irrchdt fül¡ro¡¿d i.-:ttt¡rii                                                 urrril yoil h¡v* ;erir í¡isur¿nct llnrit 'ipplie;,                                                       ' [¡r*+r..", f'                                                                                     frwtr¡'
                                                                                     tht worcjs'¡'ou"
                                                                                     i¡'uy ¡ur*raria6

  .   I)cpniit arrruni
  . Lctrr ¡ci*t¡t
  " Srte :s\r;f .$\a1¡i41\\\\al\\\\d\\r*{¡s\{\t¡a\d1â\\\\í*Às\{::¡*isi.ìÊ;c-
                                                                                                                                                                                                     r.¡(                                                 J. rtt¿                                                                                                                                                                                                                                                                    ctluaú!
                                                                                                                                                                                                                     ìsiurJe




                                                                                                                                  Trl
                                                                                                                                                                              al

Íilhr4J      fìRr.


                                       C*l¿                                   drr

                                       t!
                                                                      iilrrr                                                                                                                                      î!nri.
                                                                                                                                                                                                                                        !¡r.rt tr,i:tt ¿:iiç
                                                                                                                                                              lik¡xãti9n          rt
                                                                                                                                                         Íttrrr'cioi,        l1                                                            r¡ùh!{ô:i:r{
                    [i;]torr¡;
                                                                        þi il')ìriì
                                           ri{{!i¡?



                                                                                                                                                                                                          '¡r.,1¡   r*rr ¡li
                                                      ñ.i!.)r    i:r   {r¡rint r{ij


. liuílc.




                                                                                                                                                                             '{}ri¡ ¡r1,..r,         :¡r¡:iiu   u
                                                                                                                                            rhr: ¡rt rirrd itr ¡rtrr'
                                                                                                                                                                                                            r3ß     rìd'     r¡arúJvñ
                                                          lri;llrç                                                                                                                                          ilñÌ 9t "tnlÞ


                                                                         ,h¿ll rf¿
                                                                                                                                     (:+1Ì(ik\irì¡ {rr                                                                                              ¡u-l:¡'¡
                                                                                                                                                                                                   lh;r   *tl

                                                       iÌ¡ü    tf¿



                                                                         ar fiçøì
                                                                          s\ ì.¡tt
                                                                                                                                                     t:¡r¡t 1)-¡ ha ¡,raì,
lliìjitr!    rrtt, l* rxi¡cr e¡lFkr¿ s)nil irì          erJ!   er¡,lrs.¡+¡    tid.                                                                                                                                  r¡rDit
    i]: I                                                                                                                                                                    ùs iL¡ù,
                                                                                      i;rvr*;¿¡risn ir¡'                                                                        GEr.ì




                                                                                                                                                                                                                "\\*if,\\\\\\\\Ns\\1\i                                    **|.¡x(s;\!'
                                                      trtìiil.lÏ       ilô   !,[ìc   rdr)rú lrq\i?$r
                                                                                                                                                                                                                                        ÐÀNKñìÇ CiIIJT¡3I.î

                                                                                                                                                                                                                                                            {}¡.¡.1/L{
                                                        .ÈIh9û,r(þ..                                                                                                                                                                                                     ^*.tå
                                                     4il,ì'{cl irt!i!rol ìsb,!t !trzr! lk                                                                                                        èf íbs.*

                                                             ni lii. lrti¡, {!i l.r, çi llì.
                                                             ôilú.           rj{1i1),   rj'&'}, rljtza.       vaÞ4|2
                                                             tir|l)- þj/.,t), il,Íìl{|,         1r4 ,1.,                                                                                   ârt   ti¡: r¡t.
     li i ilr"                                               t4jt1, ii,i"ì',l, {i5'10,          il4.Íi,
     rì,¡{1,                                                 l¡i21, I)ÍÌ?, i4Jl, o!ti.
                                                             $til r.¡, i:Gí l, $41 ¡. 1)(Ì Ì.t                llego